THE THIRTEENTH COURT OF APPEALS

                                    13-17-00517-CV


                                    Alvin King Jr.
                                          v.
                                   GAFP, LLC, et al.


                                   On appeal from the
                   County Court at Law No. 4 of Nueces County, Texas
                           Trial Cause No. 2016CCV-61504-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed with prejudice. The Court orders the

appeal DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the

appeal are taxed against the party incurring same.

      We further order this decision certified below for observance.

January 11, 2018